449 F.2d 1306
Richard ABCARIAN et al., Petitioners and Appellants,v.STATE OF CALIFORNIA et al., Appellees.
No. 71-1665.
United States Court of Appeals,Ninth Circuit.
Nov. 9, 1971.As Amended Dec. 17, 1971.

Hillel Chodos (argued), Laurence R. Sperber, and Andrew S. Garb, Los Angeles, Cal., for petitioners and appellants.
Michael T. Sauer, Asst. City Atty.  (argued), Roger Arnebergh, City Atty., Los Angeles, Cal., for appellees.
Before CHAMBERS, BARNES and TRASK, Circuit Judges.
PER CURIAM:


1
The appeal is dismissed for lack of jurisdiction for the reason that no certificate of probable cause in this habeas corpus matter has ever been sought or obtained.  Treating the notice of appeal as a request for a certificate of probable cause, we decline to issue one.


2
The oral motions made during the hearing, which we interpret as motions to delay decision, are denied.


3
See In re Woods, 9 Cir., 249 F.2d 614.


4
The mandate will issue now.